DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdowall [US 2015/0044900] in view of Akiyama et al. [US 8,882,532].
Regarding claim 1, Mcdowall discloses an apparatus, comprising: a hinge assembly (fig. 1) comprising: i) an stationary element (fig. 1; 1), ii) a rotating element (fig. 2; 4, 8) that rotates around the pivot’s axis (fig. 1; center axis of 17); iii) an isolation element (fig. 1; 3) between the stationary element (1) and the rotating element (7, 8) located along the pivot’s axis (center axis of 17), the isolation element (3) having a second hole (fig. 4; center hole of 3), the rotating element (4, 8) to be in contact with and rotate about the isolation element (3).
Regarding claims 1 and 6, Mcdowall does not disclose a first hole formed in the stationary element to receive a retaining screw; retaining screw’s axis, the second hole that is aligned with the first hole to receive the retaining screw, when the retaining screw is torqued down to clamp the isolation element and stationary element together [claim 1]; the isolation element is a washer [claim 6].
However Akiyama teaches a first hole (fig. 7; 286) formed in the stationary element (fig. 7; 250) to receive a retaining screw (fig. 7; 324); retaining screw’s axis (axis of 324), the second hole (fig. 7; center hole of 326) that is aligned with the first hole (286) to receive the retaining screw (324), when the retaining screw (324) is torqued down to clamp the isolation element (fig. 7; 326) and stationary element together (250); the isolation element (326) is a washer (326 is a washer, Col 6 Ln 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a first hole formed in the stationary element to receive a retaining screw; the second hole that is aligned with the first hole to receive the retaining screw, when the retaining screw is torqued down to clamp the isolation element and stationary element together and the isolation element being a washer as suggested by Akiyama for the benefit of providing optimum movement/operation of a lever and improving the mechanical retention strength of different parts of a lever once assembled.

Regarding claim 4, Mcdowall modified by Akiyama has been disclosed above. Mcdowall discloses wherein the isolation element (3) is a cover (surface under 3 is covered by 3).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mcdowall [US 2015/0044900] and Akiyama et al. [US 8,882,532] as applied to claim 1 above, and further in view of Leccia et al. [US 2008/0230359].
Mcdowall and Akiyama disclose all of the claim limitations except wherein the first hole is counter bored.
However Leccia teaches the hole (fig. 2a; 140) is counter bored (fig. 2a; 141, 141 is a counter-bore).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first hole is counter bored as suggested by Leccia for the benefit of improving the assembly of lever parts by allowing a head of a screw to be accommodated in a screw hole and prevent external objects from snagging the screw.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mcdowall [US 2015/0044900] and Akiyama et al. [US 8,882,532] as applied to claim 1 above, and further in view of Kwon et al. [US 8,649,169].
Mcdowall and Akiyama disclose all of the claim limitations except wherein the first hole is counter sunk.
However Kwon teaches the hole (fig. 2; hole that would be in 235) is counter sunk (Col 10 Ln 4-6; this suggest that the hole that would be in 235 can have a countersink configuration).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first hole is counter sunk as suggested by Leccia because it would have been an obvious matter of design choice to incorporate known methods of attaching screws to a counterbore or countersink hole configuration since applicant has not disclosed that one, counter bore or counter sunk, has more criticality over the other and it appears that the invention would perform equally well with either counter sunk or counter bored, and also for the benefit of improving the esthetics and manufacture process of a lever by allowing a screw head to be flush with a surface of the lever in a countersink configuration.

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdowall [US 2015/0044900] and Akiyama et al. [US 8,882,532] as applied to claim 1 above, and further in view of Celona et al. [US 2011/0239354].
Regarding claims 5 and 7, Mcdowall and Akiyama disclose all of the claim limitations except a spring washer between the rotating element and the isolation element to add friction to the rotating element’s rotation [claim 5]; the isolation element includes a spring feature to add friction to the rotating element’s rotation [claim 7].
However Celona teaches a spring washer (fig. 7; 662) between the rotating element (fig. 7; 514) and the isolation element (fig. 7; 510) to add friction to the rotating element’s (514) rotation (naturally spring washers are biased which will always provide force or friction upon something); the isolation element (662) includes a spring feature (662 is a spring washer) to add friction to the rotating element’s (514) rotation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a spring washer between the rotating element and the isolation element to add friction to the rotating element’s rotation and the isolation element including a spring feature to add friction to the rotating element’s rotation as suggested by Celona for the benefit of improving the retention strength of a lever by using a spring lever which provides continuous clamping pressure to a bolted joint, as a result the bolted joint does not become loose while operating in a vibration prone environment.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mcdowall [US 2015/0044900] and Akiyama et al. [US 8,882,532] as applied to claim 1 above, and further in view of Fodor et al. [US 5,496,142].
Mcdowall and Akiyama disclose all of the claim limitations except wherein the isolation element comprises a cut to provide relief from strain induced by the rotating element’s rotation.
However Fodor teaches the isolation element (fig. 3b; 20) comprises a cut (opening of 20) to provide relief from strain induced by harsh environments (Abstract; last two sentences).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Fodor and construct the isolation element comprising a cut to provide relief from strain induced by the rotating element’s rotation for the benefit of improving the protection of a lever system during operation in harsh environments to avoid accidental breakage of parts.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. [US 8,882,532] in view of Celona et al. [US 2011/0239354].
Regarding claim 9, Akiyama teaches a method, comprising: forming a hinge assembly (fig. 7) by: coupling an isolation element (326) to a stationary element (254) such that a first hole (fig. 7; 286) formed in the stationary element (254) and a second hole (center hole of 326) formed in the isolation element (326) are aligned; coupling a rotating element (fig. 7; 266, 270) to the isolation element (326, through screw 324) such a third hole (fig. 7; 322) formed in the rotating element (266, 270) is aligned with the first hole (286) and the second hole (center hole of 326); inserting a retaining screw (324) through the first hole (286), the second hole (center hole of 326) and the third hole (322) and torqueing down the retaining screw (324) to clamp the isolation element (326) and stationary element (254) together.
Akiyama does not teach such that the rotating element is able to rotate about the retaining screw’s axis while the rotating element is in contact with the isolation element.
However Celona teaches such that the rotating element (514) is able to rotate about the retaining screw’s (fig. 7; 656) axis (center axis of 656) while the rotating element (541) is in contact with the isolation element (662).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate such that the rotating element is able to rotate about the retaining screw’s axis while the rotating element is in contact with the isolation element as suggested by Celona for the benefit of improving the retention strength of a lever by using a spring lever which provides continuous clamping pressure to a bolted joint, as a result the bolted joint does not become loose while operating in a vibration prone environment.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. [US 8,882,532] and Celona et al. [US 2011/0239354] as applied to claim 9 above, and further in view of Kim et al. [US 2010/0254096].
Akiyama and Celona disclose all of the claim limitations except wherein the hinge assembly is a component of an electronic card edge connector.
However Kim teaches the hinge assembly (fig. 1; 236) is a component of an electronic card edge connector (fig. 1; 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the hinge assembly is a component of an electronic card edge connector as suggested by Kim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987), and also for the benefit of improving the mechanical retaining strength between a circuit board and a corresponding electrical object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831